Name: Commission Regulation (EC) No 216/94 of 31 January 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 94 Official Journal of the European Communities No L 27/51 COMMISSION REGULATION (EC) No 216/94 of 31 January 1994 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (J), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 191 /94Q ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1 620/93 (,0) as fixed in the Annex to Regulation (EC) No 191 /94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (s) OJ No L 320, 22. 12. 1993, p. 32. (8) OJ No L 168, 25. 6. 1974, p. 7. O OJ No L 202, 26. 7. 1978 , p. 8 . ( I#) OJ No L 155, 26. 6. 1993, p. 29.0 OJ No L 24, 29. 1 . 1994, p. 76. No L 27/52 Official Journal of the European Communities 1 . 2. 94 ANNEX to the Commission Regulation of 31 January 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies 0 ACP Third countries (other than ACP) 1102 30 00 110,62 113,64 1103 14 00 110,62 113,64 1103 29 50 110,62 113,64 1104 19 91 187,85 193,89 1108 19 10 158,63 189,46 P) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.